          Case 2:20-cv-01120-AA          Document 21       Filed 08/20/21    Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON


 COREY CLARICE ROBERTSON-BROWN,                                                2:20-cv-01120-AA
         Plaintiff,

 vs.
                                                                                           ORDER
 COMMISSIONER OF SOCIAL SECURITY,
         Defendant.


       It is hereby ORDERED that attorney fees in the amount of $4,352.55 shall be awarded to

Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412. Attorney fees will be

paid to Plaintiff’s attorney, dependent upon verification that Plaintiff has no debt which qualifies

for offset against the awarded fees, pursuant to the Treasury Offset Program as discussed in

Astrue v. Ratliff, 130 S.Ct. 2521 (2010).

       If Plaintiff has no such debt, then the check shall be made out to Plaintiff’s attorney and

mailed to Plaintiff’s attorney’s office as follows: NW Disability benefits, LLC dba Kerr

Robichaux & Carroll (TID XX-XXXXXXX), P.O. Box 14490, Portland, OR 97293. If Plaintiff has a

debt, then the check for any remaining funds after offset of the debt shall be made to Plaintiff

and mailed to Plaintiff's attorney's office at the address stated above.

                  20th day of ___________________,
       DATED this _____            August          2021.


                                                        /s/Ann Aiken
                                                       _______________________________
                                                       Ann L. Aiken
                                                       United States District Judge
        Case 2:20-cv-01120-AA         Document 21   Filed 08/20/21   Page 2 of 2




Submitted by:

Kevin Kerr, OSB #080934
kevin.kerr@nwdisabilitybenefits.com
Kerr Robichaux & Carroll
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff
